Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 Response to Amendment
Claims 1, 11 are amended.  claims 1-2, 4-12, 14-20 are pending.
Response to Arguments
Applicant’s arguments, see remarks, filed 5/9/2022, with respect to the claims have been fully considered and are persuasive.  The 35 USC 103 rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-12, 14-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art fails to teach or render obvious a viewpoint orientation image generator configured to generate based on a plurality of reference viewpoints, a plurality of viewpoint orientation images corresponding to the plurality of reference viewpoints, respectively, from the 360 degree image in the 360-degree image, wherein the point cloud information generator is further configured to generate second point cloud information for the 3D space from the plurality of viewpoint orientation images, wherein the plurality of reference viewpoints comprises a first reference view point and a second reference view point shifted on the 360-degree image from the first reference viewpoint; the plurality of viewpoint orientation images comprises a first viewpoint orientation image which is a first part of the 360-degree image and is generated based on the first reference viewpoint and a second viewpoint orientation image which is a second part of the 360-degree image and is generated based on the second reference viewpoint; and an overlapping region exists between the first viewpoint orientation image and the second viewpoint orientation image.  Claim 11 is similarly allowable for at least the reasons above.  Hence, the dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. “Automatic registration of panoramic image sequence and mobile laser scanning data using semantic features” teaches an automatic registration method based on semantic features extracted from panoramic images and point clouds…translation between the panoramic camera and the laser scanner is refined by maximizing the overlapping area of corresponding primitive pairs, resulting in finer registration between the panoramic image sequences and point clouds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616